—In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Board of Education of the City of New York which, inter alia, rejected the petitioner’s bid on a contract for providing restroom partitions and accessories in public schools, the petitioner appeals from a judgment of the Supreme Court, Kings County (Belen, J.), dated March 12, 1998, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
Contrary to the petitioner’s contentions, a rational basis supports the determination to reject the petitioner’s contract bid. The petitioner’s failure to comply with certain contract specifications that were based on fire safety considerations warranted rejection of the petitioner’s contract bid (see, Matter of Baumann & Sons Buses v Patchogue-Medford Union Free School Dist., 231 AD2d 566, 567; Matter of Pell v Board of Educ., 34 NY2d 222, 231).
The petitioner’s remaining contentions are without merit. Bracken, J. P., Thompson, Goldstein and Florio, JJ., concur.